Citation Nr: 0201995	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  00-04 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a back disorder.

(The issues of service connection for a back disorder and 
service connection for a respiratory disorder claimed as 
bronchitis and/or asthma will be the subjects of a later 
decision.)


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The appellant served on active duty for training from January 
1978 to April 1978.      

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia, (the RO) which determined that new and 
material evidence had not been submitted to reopen the claims 
of entitlement to service connection for a back disability 
and a respiratory disorder to include bronchitis and asthma.      

Review of the record reveals that the issue of entitlement to 
service connection for bronchitis and asthma was initially 
denied by the RO in October 1998.  The appellant was notified 
of this decision in October 1998.  He filed a claim for 
service connection for asthma in January 1999.  In a February 
1999 rating decision, the RO adjudicated the issue of whether 
the appellant submitted new and material evidence to reopen 
the claim for service connection for asthma and bronchitis.  
The Board finds that the correct issue on appeal is 
entitlement to service connection for a respiratory disorder, 
not whether new and material evidence has been submitted.  
The Board points out that the October 1998 rating decision, 
which previously denied that claim, was not final when the 
appellant filed the January 1999 claim.  The January 1999 
claim can be construed as a notice of disagreement as to the 
October 1998 rating decision.  Thus, the appellant is not 
required to submit new and material evidence to reopen that 
claim, and the issue on appeal is entitlement to service 
connection for asthma and bronchitis.   

The Board has also considered whether proceeding to 
adjudicate the claim of entitlement to service connection for 
a respiratory disorder on the merits would be prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, a review of the record reflects that the RO 
adjudicated this claim on the merits in the October 1998 
rating decision and the appellant was notified of the 
pertinent law and regulations and the evidence that was 
considered.  Furthermore, the appellant has been arguing all 
along that service connection for bronchitis and asthma was 
warranted.  Accordingly, there is no indication of prejudice 
to the appellant as a result of the Board's adjudication of 
this claim on the merits.

As will be discussed below, the Board has determined that new 
and material evidence has been submitted to reopen the claim 
for entitlement to service connection for a back disorder.  
The Board is undertaking additional development with respect 
to the issues of service connection for a respiratory 
disorder and service connection for a back disability 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  
When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903)).  After giving notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing these issues.  

Lastly, the Board notes that in a January 1999 statement, the 
appellant argues that an injustice was done while he served 
in the reserves.  He argues that action was taken against him 
in the reserves in 1981 and he was reduced in rank and was 
reassigned.  The appellant requested the VA to assist him 
with these complaints.  The Board notes that the VA is 
without any jurisdiction over such matters.  If the appellant 
believes there is a reason to dispute the report of the 
service department or the contents of military records, the 
proper course for that claimant is to pursue such 
disagreement with the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994). 
  

FINDINGS OF FACT

1.  In an unappealed December 1994 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
back disability.       

2.  Evidence submitted since the December 1994 decision is 
not cumulative and it does bear directly and substantially 
upon the specific matter under consideration and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
back disability.   


CONCLUSION OF LAW

Evidence submitted since the RO's final December 1994 rating 
decision is new and material; thus, the appellant's claim of 
entitlement to service connection for a back disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Finality/New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2001).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2001).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001). 

In the case of aggravation, the pre-existing disease or 
injury will be considered to have been aggravated where there 
is an increase in disability during service.  See 38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
See 38 C.F.R. § 3.306(b) (2001).  A veteran who served during 
a period of war or during peacetime service after December 
31, 1946, is presumed to be in sound condition except for 
defects noted when examined and accepted for service. Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
See 38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (2001).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service..."  
38 U.S.C. § 101(2) (West 1991); see also 38 C.F.R. § 3.1(d) 
(2001).  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991 & Supp. 2001); 38 C.F.R. § 3.6(a), (d) 
(2001).  Thus, the definitional statute, 38 U.S.C.A. 
§ 101(24) (West 1991), makes a clear distinction between 
those who have served on active duty and those who have 
served on active duty for training.  The United States Court 
of Appeals for Veterans Claims (Court) has held this statute, 
in effect, means that an individual who has served only on 
active duty for training must establish a service-connected 
disability in order to achieve veteran status and to be 
entitled to compensation. Furthermore, unless an appellant 
has established status as a veteran, neither the presumption 
of soundness nor the presumption of aggravation is 
applicable.  Paulson v. Brown, 7 Vet. App. 466, at 470 
(1995). 

"Active duty for training" includes full-time duty performed 
by Reservists for training purposes. 38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).

Once a claimant has carried his initial burden of 
establishing "veteran status," he is entitled to compensation 
for disability resulting from personal injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the active military, naval, 
or air service.  See 38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001). 

Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001). 

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Analysis

Initial Matters

As noted above, the VCAA was signed into law during the 
pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The definition of new and material evidence has changed, but 
only for claims filed on or after August 29, 2001; this 
appeal is not affected.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).

Discussion

Service connection for a back disability was initially denied 
by the RO in an August 1987 rating decision.  The RO 
indicated that the appellant's back disability was not 
related to his active duty for training.  The RO stated that 
there was no evidence of a back disability in service.  The 
appellant was notified of this decision in September 1987.  
He did not file a timely appeal.  In September 1987, the RO 
again adjudicated the appellant's claim for service 
connection for a back disability.  The appellant was notified 
of this decision in October 1987.  Thus, the September 1987 
rating decision became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2001).

In order to reopen the claim for service connection for back 
disability, new and material evidence must be submitted.  
38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

In March 1994, the appellant filed a claim to reopen the 
claim for service connection for a back disability.  In a May 
1994 rating decision, the RO determined that new and material 
evidence had not been submitted.  The appellant was informed 
of that determination in June 1994.  The appellant filed 
timely appeal.  A statement of the case was issued in August 
1994.  The appellant filed a substantive appeal in September 
1994.  In an October 1994 decision and in a December 1994 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for a back disability.  The appellant was notified 
of these determinations.  In a July 1995 statement, the 
appellant indicated that he desired to withdraw his appeal.  
Thus, the June 1994, October 1994 and December 1994 decisions 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In January 1999, the appellant applied to reopen his claim of 
service connection for a back disability.    

At the time of the December 1994 rating decision, the 
evidence of record included the appellant's service medical 
records; an August 1994 statement by Dr. J.E.; a September 
1994 statement by Dr. E.R.; a July 1994 evaluation report by 
Dr. F.G.; a January 1981 statement by Dr. P.D.; a December 
1980 X-ray report of the lumbar spine; an October 1986 
statement of disability with case records; records by Dr. 
G.D.W. dated in 1987; a January 1979 X-ray examination of the 
lumbar spine; a March 1979 X-ray examination of the lumbar 
spine; a December 1980 X-ray examination of the lumbar spine; 
private medical records dated from 1983 to 1987; and a June 
1987 evaluation report by Dr. D.L. 

The evidence submitted since the December 1994 rating 
decision includes a July 1994 statement by Dr. F.G.; service 
medical records; private medical records dated from 1970 to 
1971 and from 1980 to 1997; a February 1998 statement by Dr. 
D.Z.; a July 1998 statement by Dr. D.Z.; a January 1999 
statement by the appellant; a January 1999 statement by Dr. 
R.C.; an August 1994 statement by Dr. J.E.; private medical 
records dated from 1983 to 1993; service personnel records; a 
May 1998 statement by Dr. R.C.; and an August 1997 evaluation 
by Dr. F.G. 

In the August 1997 evaluation report, Dr. F.G. indicated that 
the appellant had degenerative arthritis of the spine.  He 
indicated that the appellant had arthritis since 1978.  In 
the January 1999 statement, the appellant indicated that he 
hurt his back in the reserves while he was on a march.  He 
stated that he fell with a full back pack and he finished the 
march with extreme back pain.  He indicated that the weekend 
drills aggravated his back pain and he began to see Drs. P. 
and C. for treatment of his back.  In a January 1999 
statement, Dr. R.C. stated that the appellant's degenerative 
disc disease has been an ongoing problem dating back to his 
military service in the reserves.  Dr. R.C. noted that the 
appellant stated that he believed his reserve activity has 
aggravated his problems.  Dr. R.C. indicated that heavy 
training and physical activity might have aggravated the 
degenerative process in the appellant's back.  

The Board finds that the August 1997 evaluation report, the 
January 1999 statement by the appellant, and the January 1999 
statement by Dr. R.C. are new and material evidence.  The 
Board finds that this evidence is new because it had not been 
previously submitted to agency decisionmakers.

The Board finds that this evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, which is whether the appellant incurred 
a back disability during active duty for training.  As noted 
above, the reason for the denial of the original claim for 
service connection in August 1987 was that there was no 
evidence that the appellant's current back disability was 
related to his period of active duty for training.  

The new evidence tends to show that the appellant's back 
disability is related to his period of active duty for 
training and had its onset in or was aggravated by the 
appellant's period of active duty for training.  The Board 
notes that for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus, supra.  The Board also 
notes that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  Hodge, supra.  Thus, the Board 
finds this evidence to be new and material evidence and the 
claim is reopened.

ORDER

New and material evidence having been submitted, the 
appellant's claim of entitlement to service connection for a 
back disability is reopened and the appeal is granted to that 
extent.   


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

